UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7933


CEDRICK TERRELL,

                       Petitioner – Appellant,

          v.

RONALD STEPHENS,

                       Respondent – Appellee,

          and

UNKNOWN RESPONDENT,

                       Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02148-FL)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedrick Terrell, Appellant Pro Se. Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cedrick Terrell seeks to appeal the district court’s

order     dismissing       as    untimely        his    28   U.S.C.      § 2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate       of    appealability.        28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of    the   denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Terrell has not made the requisite showing.                           Accordingly,

we deny Terrell’s motion for a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions       are    adequately       presented      in    the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3